department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar legend individual a bank b ira x amount d amount e amount f date m dear individual a this letter is in response to your undated letter received in our office date requesting that we waive the 60-day rollover requirement of sec_408 of the internal_revenue_code code you supplemented your request with correspondence dated date and date the following facts and representation have been submitted under penalties of perjury to support the ruling_request individual a’s home suffered damage from tropical storm gabriel requiring extensive structural repair and the complete removal of all portions of the interior infected with toxic mold in addition individual a and a’s spouse became ill from the effects of the toxic mold a’s spouse is still suffering from the effects of the mold individual a maintained ira x at bank b individual a took a distribution from ira x of amount d on date m during individual a is under age as a result of the effects of the illness the extensive damage to the home and the large cost of repair for which individual a was not timely reimbursed by the insurance_companies involved individual a did not redeposit amount d into an ira within days of date m eight months after date m individual a repaid of amount d to ira x individual a made no rollovers from an ira within the one year period prior to date m individual a made no other withdrawal from an ira during page individual a requests a ruling that the service waive the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty page disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates extraordinary circumstances caused both by a natural disaster and subsequent illness and indicates that the individual a could not reasonably satisfy the requirement that amount d be deposited in an ira within days of the distribution from ira x the failure to deposit amount d into an ira within the day period was beyond the reasonable control of individual a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to of amount d that has aiready been repaid to ira x with respect to the of amount d the service hereby waives the 60-day rollover requirement with respect to that of amount d that has not been repaid to ira x pursuant to sec_408 of the code individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute of amount d in cash to an ira provided all other requirements of sec_408 of the code are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d will be considered a rollover with the meaning of sec_408 of the code for the taxable_year all withdrawals by individual a in from any ira that are within one year after date m cannot be rolled over the amount of any such withdrawals must be included in income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page if you have any questions please contact sincerely yours j agg alyphor den donzel h littlejohn employee_plans technical group manager
